Beth Gladden Coulson, Judge.  Appellant, Harrell Deshazier, Sr., argues two points for reversal of his conviction under the Omnibus DWI Act. The first point concerns the trial court’s refusal to grant appellant’s motion for a directed verdict, while the second point involves the sufficiency of the evidence. Because, as we noted in Nelke v. State, 19 Ark. App. 292, 720 S.W.2d 719 (1986), a motion for a directed verdict is a challenge to the sufficiency of the evidence, we will consider the two arguments as one. Nothing appellant has advanced has persuaded us that the trial court erred. The record reveals that appellant was arrested by Deputy Troy Keathley of the Prairie County Sheriff’s Office on January 11, 1987, for driving while intoxicated. Officer Keathley, responding to an accident call, found appellant asleep, seated behind the steering wheel of his vehicle, which was in a ditch. The deputy knocked on appellant’s window, and appellant immediately got out. Officer Keathley noticed the odor of alcohol on appellant and placed him under arrest for driving while intoxicated. After appellant was taken to the county jail he was given a breathalyzer test and registered .14 percent. Appellant was convicted under the provisions of Ark. Code Ann. § 5-65-103 (1987): (a) It is unlawful and punishable as provided in this act for any person who is intoxicated to operate or be in actual physical control of a motor vehicle. (b) It is unlawful and punishable as provided in this act for any person to operate or be in actual physical control of a motor vehicle if at that time there was one-tenth of one percent (0.10 %) or more by weight of alcohol in the person’s blood as determined by a chemical test of the person’s blood, urine, breath, or other bodily substance. This case was tried by the court without a jury. The judgment signed by the judge made the specific finding that “The State has met its burden of proof by showing the Defendant did operate or was in actual physical control of his motor vehicle with a blood-alcohol content of .14%.”  Appellant admitted having driven his car into the ditch and having attempted to get it. out. He was given a breathalyzer test and registered .14%. Appellant told the investigating officer that he had been run off the road and into a ditch by another driver. Appellant testified that he began drinking after the accident because he was upset. The trial court chose not to believe his testimony. A trial judge is not required to accept a criminal defendant’s testimony, Altes v. State, 286 Ark. 94, 689 S.W.2d 541 (1985), especially since an accused is the person most interested in the outcome of the trial, Zones v. State, 287 Ark. 483, 702 S.W.2d 1 (1985). In determining the issue of sufficiency of the evidence, we view the evidence in the light most favorable to the appellee, and the judgment must be affirmed if there is any substantial evidence to support the finding of the trier of fact, Lane v. State, 288 Ark. 175, 702 S.W.2d 806 (1986), whether tried by judge or jury, Holmes v. State, 15 Ark. App. 163, 690 S.W.2d 738 (1985). On the facts, we find this case very similar to Altes v. State, supra. In this case the court said: The circumstantial evidence is that Altes was drunk, standing by his truck with the motor running and the door open. He confessed he was driving the truck when it went into the ditch. On appeal the test is whether there is substantial evidence to sustain the conviction. [Boone] v. State, 282 Ark. 274, 668 S.W.2d 17 (1984). Circumstantial evidence can be substantial evidence. Coleman v. State, 283 Ark. 359, 676 S.W.2d 736 [1984]. The evidence must present proof so that the finding does not rest on conjecture. Rode v. State, 21A Ark. 410, 625 S.W.2d 469 (1981). Altes’ story might be true; however, the trial court found it false. We are unable to say there is no substantial evidence to support that finding. Affirmed. Jennings and Cracraft, JJ., dissent.